EXHIBIT 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) dated as of April 17, 2006 between NewPage
Corporation (the “Company”) and Mark A. Suwyn (the “Executive”) (together, the
“Parties”).

WHEREAS, the Parties wish to establish the terms of Executive’s employment as
Chairman and Chief Executive Officer; and

WHEREAS, the Consulting Agreement, dated May 2, 2005, by and between the Company
and the Executive (the “Consulting Agreement”) shall terminate and be of no
further force and effect on the Effective Date (as defined below).

Accordingly, the Parties agree as follows:

1. Employment and Acceptance. The Company shall employ the Executive, and
Executive shall accept employment, subject to the terms of this Agreement as
Chairman and Chief Executive Officer, effective as of April 13, 2006 (the
“Effective Date”).

2. Term.

2.1 Employment Term Subject to Section 5 of this Agreement, this Agreement and
the employment relationship hereunder will continue from the Effective Date
until the third anniversary of the Effective Date (the “Employment Term”). There
shall be no extension of this Agreement other than by written agreement executed
by both Parties hereto.

2.2 Consulting Term. At any time prior to the expiration of the Employment Term,
the Board of Directors of NewPage Holding Corporation (“Holding”) may request on
or after the first anniversary of the Effective Date that the Executive retire
as Chief Executive Officer of Holding and the Company upon an effective date
specified by the Board of Directors of Holding (the “Holding Board”), but
continue as Chairman of the Holding Board and the Board of Directors of the
Company (the “Board”). In the event of such request, the Employment Term shall
be deemed to terminate and the consulting term (the “Consulting Term” and
together with the Employment Term, the “Term”) commence on such effective date.
The Consulting Term shall continue until terminated in accordance with
Section 5.7.

3. Duties and Title.

3.1 Title. During the Employment Term, the Company shall employ the Executive to
render exclusive and full-time services to the Company and certain designated
subsidiaries and affiliates. During the Employment Term, the Executive will
serve in the capacity of Chairman of the Board of Directors and Chief Executive
Officer of Holding and the Company and shall serve as a member of the Holding
Board and the Board. The Executive shall also serve during the Employment Term
in executive positions for one or more of the Company’s designated subsidiaries
and affiliates for no additional consideration.



--------------------------------------------------------------------------------

3.2 Duties. During the Employment Term, the Executive will have such authority
and responsibilities and will perform such executive duties as are customarily
performed by the chief executive officer of businesses similar to those of the
Company or assigned to Executive by the Holding Board. The Executive will devote
all his full working-time and attention during the Employment Term to the
performance of such duties and to the promotion of the business and interests of
Holding, the Company and its subsidiaries and affiliates. This provision,
however, will not prevent the Executive from acting as an advisor to or a member
of, the board of directors of any civic or charitable organizations, so long as
such actions do not violate the provisions of Section 7 of this Agreement or
interfere with the Executive’s performance of his duties hereunder.

3.3 Consulting Services. During the Consulting Term, the Executive will serve as
Chairman of the Holding Board and the Board. During the Consulting Term, the
Executive will devote such of his business time, attention, skill and energy as
are necessary to perform his duties hereunder, use his best efforts to promote
the success of the Company in accordance with all applicable laws, and cooperate
fully with the Company in the advancement of the best lawful interests of the
Company. Nothing in this Section 3.3 shall prevent the Executive during the
Consulting Term from engaging in additional activities that do not violate the
provisions of Sections 7 and 8, or otherwise interfere in the performance of the
Executive’s duties hereunder during the Consulting Term.

4. Compensation by the Company.

4.1 Compensation During the Employment Term.

(a) Base Salary. As compensation for all services rendered pursuant to this
Agreement during the Employment Term, the Company will pay to the Executive
during the Employment Term, an annual base salary of Seven Hundred and Fifty
Thousand Dollars ($750,000), payable in accordance with the payroll practices of
the Company (“Base Salary”). Each year during the Employment Term, the Holding
Board will conduct a review of Executive’s Base Salary and, in its sole
discretion, may increase Executive’s Base Salary. Once increased, Base Salary
shall not be decreased. For the purposes of this Agreement, “Base Salary” shall
mean the Executive’s base salary as increased pursuant to this Section 4.1(a).

(b) Annual Bonus. For performance periods during the Employment Term, the
Executive will be entitled to participate in the NewPage Corporation Annual
Management Incentive Plan approved annually by the Board (the “Annual Incentive
Plan”). Executive’s target bonus will be 100% of Base Salary for achieving
targets set annually by the Board in the Annual Incentive Plan. Each annual
bonus (“Annual Bonus”) shall be paid on or before March 15th of the year
following the tax year in which the relevant services required for payment have
been performed.

(c) Participation in Employee Benefit Plans. The Executive shall be entitled
during the Employment Term, if and to the extent eligible, to participate in all
of the applicable benefit plans of the Company that may be available to other
senior executives of the Company, on the same terms as such other executives.
The Company may at any time or from time to time amend, modify, suspend or
terminate any employee benefit plan, program or arrangement for any reason in
its sole discretion.

 

- 2 -



--------------------------------------------------------------------------------

(d) Vacation. The Executive shall be entitled to four (4) weeks of paid vacation
with respect to each calendar year during the Employment Term. Vacation days
will be prorated for any partial year during the Employment Term based on the
number of days elapsed in such year. Executive shall not be entitled to payment
for unused vacation days upon the termination of his employment except as set
forth in Section 5 below. The accrual and carry-over of vacation days shall be
in accordance with Company policy from time to time in effect.

4.2 Compensation During the Consulting Term.

(a) Consulting Fee. During the Consulting Term, in lieu of any other fees as a
director, the Executive shall receive an annual fee of $500,000 (payable in
monthly installments of $41,666.66) (the “Consulting Fee”).

(b) Independent Contractor. During the Consulting Term, the Executive shall be
and shall be deemed for all purposes to be, an independent contractor of the
Company. The Consulting Fee shall not be deemed to be wages and, therefore,
shall not be subject to any withholdings or deductions. During the Consulting
Term, the Executive shall not be entitled to any employee benefits of the
Company or any of its affiliates or subsidiaries.

4.3 Expense Reimbursement. During the Term, the Executive shall be entitled to
receive reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time.

5. Termination of Relationship with the Company.

5.1 Upon Expiration of the Employment Term or By the Company for Cause or By the
Executive Without Good Reason. Upon expiration of the Employment Term, or if
during the Employment Term (other than as a result of the commencement of the
Consulting Term pursuant to Section 2.2), the Company terminates the Executive’s
employment for Cause (as defined below) or Executive terminates his employment
without Good Reason (as defined below), the Executive shall be entitled to
receive the following:

(a) any unpaid Base Salary through the date of termination; and any accrued but
unused vacation pay through the date of termination; and

(b) accrued benefits pursuant to the terms and conditions of the Company’s
benefit plans and programs.

Upon any such termination, as applicable, the payment set forth in
Section 5.1(a) shall be paid in a lump sum within 10 business days after
termination (unless an earlier date is prescribed by law).

For the purposes of this Agreement, “Cause” means (i) commission of a felony by
the Executive; (ii) acts of dishonesty by the Executive resulting or intending
to result

 

- 3 -



--------------------------------------------------------------------------------

in personal gain or enrichment at the expense of the Company or its subsidiaries
or affiliates; (iii) the Executive’s material breach of any provision of any
policy of the Company or Holding; (iv) the Executive’s failure to follow the
lawful written directions of the Board or the Holding Board; (v) conduct by the
Executive in connection with his duties that is fraudulent, willful and
materially injurious to the Company or its subsidiaries or affiliates; or
(vi) conduct by the Executive in connection with his duties that is unlawful and
materially injurious to the Company or its subsidiaries or affiliates; provided
that the Executive shall have ten (10) business days following the Company’s
written notice of its intention to terminate the Executive’s employment to cure
such Cause, if curable, as determined by the Holding Board, in its sole
discretion.

For the purposes of this Agreement, “Good Reason” means, without the consent of
the Executive, (i) the assignment to the Executive of any duties inconsistent in
any material adverse respect with the Executive’s position (including without
limitation, any reduction in offices, titles and reporting requirements),
authority, duties or responsibilities immediately following the Effective Date,
or any other action by Holding or the Company which results in a material
diminution in such position, authority, duties or responsibilities; (ii) a
reduction by Holding or the Company in the Executive’s Base Salary or in the
percentage of Base Salary on which the Executive’s bonus is based; (iii) a
material reduction in the aggregate benefits provided to the Executive, except
for any across-the-board reduction(s) affecting all similarly situated employees
on substantially the same proportional basis; or (iv) any failure by the Company
to obtain the express written assumption of the Company’s obligations to the
Executive as described herein by any successor or assign of the Company.
Notwithstanding the foregoing, the determination by the Holding Board to
commence the Consulting Term pursuant to Section 2.2, and the resultant
adjustment to the Executive’s position, authority, duties, responsibilities
and/or compensation shall not constitute Good Reason.

5.2 By the Company Without Cause or By the Executive for Good Reason. Subject to
the Executive’s compliance with Section 7 hereof and subject to the execution by
the Executive, without revocation, of a general release in the form attached
hereto as Exhibit A (the “Release”), if during the Employment Term, without the
Consulting Term having commenced, the Executive’s employment terminates without
Cause or Executive terminates his employment for Good Reason, the Executive
shall receive the severance payments set forth in this Section 5.2 at such times
and subject to the provisions of paragraphs (I) and (II) below (which shall be
in lieu of any payments or benefits to which the Executive may be entitled under
any Company severance plan (the “Severance Plan”)):

(a) any unpaid Base Salary through the date of termination;

(b) a pro rata bonus for the year of termination, calculated as the product of
(x) “Severance Bonus Amount” (as defined below) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
date of termination and the denominator of which is 365, payable at the time
that bonuses are paid after the Executive’s termination date to similarly
situated employees;

(c) any accrued but unused vacation pay;

(d) an amount equal to one (1) times Base Salary;

 

- 4 -



--------------------------------------------------------------------------------

(e) continued receipt of welfare benefits for 24 months after the Executive’s
date of termination; provided, however, if the Executive becomes reemployed with
another employer and is eligible to receive welfare benefits under another
employer-provided plan, the welfare benefits described in this clause 5.2(e)
shall be secondary to those provided under such other plan; and

(f) accrued benefits pursuant to the terms and conditions of the Company’s
benefit plans and programs.

(I). The payment set forth in Section 5.2(a) shall be paid within 10 business
days after the date of termination (unless an earlier date is prescribed by
law).

(II). The payments set forth in Sections 5.2(b)-(d) shall be paid in a lump sum
after the later of (i) the expiration of the applicable revocation period
contained in the Release and (ii) with respect to the bonus, the annual bonus
payment date for similarly situated employees after the Executive’s termination
of employment.

The Company shall have no obligation to provide the payments and benefits set
forth above in the event that Executive breaches the provisions of Section 7.

“Severance Bonus Amount” shall mean, in the event of a termination (i) prior to
June 1st of any calendar year, the Annual Bonus paid to the Executive for the
calendar year prior to the termination or (ii) on or after June 1st of any
calendar year, the Annual Bonus that would have been payable to the Executive
for the calendar year of the termination (determined as of the end of such
calendar year and payable when the Company pays annual bonuses to similarly
situated employees).

5.3 Due to Death or Disability. If during the Employment Term the Executive dies
or the Company terminates the Executive’s employment on account of the
Executive’s Disability (as defined below), the Executive, or the Executive’s
legal representatives (as appropriate), shall be entitled to receive the
following:

(a) any unpaid Base Salary through the date of termination;

(b) a pro rata bonus for the year of termination, calculated as the product of
(x) “Severance Bonus Amount” and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the date of termination and
the denominator of which is 365, payable at the time that bonuses are paid after
the Executive’s termination date, to similarly situated employees; and

(c) any accrued but unused vacation pay; and

(d) accrued benefits pursuant to the terms and conditions of the Company’s
benefit plans and programs.

The payments set forth in Section 5.3(a) and (c) shall be paid in a lump sum
within ten (10) business days after the date of termination (unless an earlier
date is prescribed by law) and with respect to 5.3(b), at such time that annual
bonuses are paid after the Executive’s termination date to similarly situated
employees.

 

- 5 -



--------------------------------------------------------------------------------

For the purposes of this Agreement, “Disability” means a determination by the
Company, in accordance with applicable law, based on information provided by a
physician selected by the Company or its insurers and reasonably acceptable to
the Executive that, as a result of a physical or mental injury or illness, the
Executive has been unable to perform the essential functions of his job with or
without reasonable accommodation for a period of (i) ninety (90) consecutive
days or (ii) one hundred and eighty (180) days in any one-year period.

5.4 Upon Commencement of the Consulting Term. Upon the expiration of the
Employment Term as a result of the commencement of the Consulting Term pursuant
to Section 2.2, the Executive shall be entitled to receive the following:

(a) unpaid Base Salary through the date of termination of the Employment Term
and any accrued but unused vacation pay through such date;

(b) a prorated bonus for the year of termination, calculated as the product of
(x) the Annual Bonus that would have been payable to the Executive for the
calendar year of the termination of the Employment Term and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
date of termination of the Employment Term and the denominator of which is 365
(but in no event shall such fraction be less than 1/2), (determined as of the
end of such calendar year and payable when the Company pays annual bonuses to
similarly situated employees); and

(c) accrued benefits pursuant to the terms and conditions of the Company’s
benefit plans and programs.

5.5 No Mitigation. The obligations of the Company to Executive which arise upon
the termination of his employment pursuant to this Section 5 shall not be
subject to mitigation or offset.

5.6 Removal from any Boards and Positions. If the Employment Term terminates for
any reason under this Agreement without the Consulting Term having commenced,
and upon the expiration of the Consulting Term, the Executive shall be deemed to
resign (i) if a member, from the Board and the Holding Board or any other board
of directors of any subsidiary or affiliate of the Company or any other board to
which he has been appointed or nominated by or on behalf of the Company and
(ii) from any position with the Company or any subsidiary or affiliate of the
Company, including, but not limited to, as an officer of the Company or any of
its subsidiaries or affiliates.

5.7 Termination of the Consulting Term. The Consulting Term may be terminated by
the Company or the Executive upon 30 days prior written notice to the other
party or immediately upon the Executive’s death or Disability or by the Company
for Cause, subject to the cure period contained in such definition. If the
Consulting Term is terminated pursuant to this Section 5.7, the Consulting Term
shall terminate immediately, and the Executive, or his legal representative,
shall be entitled to only such Consulting Fees as shall have accrued as of the
date of such termination.

 

- 6 -



--------------------------------------------------------------------------------

6. Nondisparagement. Except as required by law or order of a court or
governmental agency having jurisdiction or to report, in good faith, an
impropriety or financial wrongdoing affecting the business of the Company,
Executive agrees that Executive will not at any time publish or communicate to
any person or entity any Disparaging (as defined below) remarks, comments or
statements concerning the Company, Cerberus Capital Management, L.P., their
parents, subsidiaries and affiliates, and their respective present and former
members, partners, directors, officers, shareholders, employees, agents,
attorneys, successors and assigns. “Disparaging” remarks, comments or statements
are those that impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of the
business of the individual or entity being disparaged.

7. Restrictions and Obligations of the Executive.

7.1 Confidentiality.

(a) During the course of the Executive’s relationship with the Company under
this Agreement, the Executive will have access to, certain trade secrets and
confidential information relating to the Company and its affiliates and
subsidiaries (the “Protected Parties”) which is not readily available from
sources outside the Company. The confidential and proprietary information and,
in any material respect, trade secrets of the Protected Parties are among their
most valuable assets, including but not limited to, their customer, supplier and
vendor lists, contract terms, databases, competitive strategies, computer
programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, their product
development (and proprietary product data), business plans and strategies
(including, but not limited to, acquisition and divestiture plans),
environmental matters and other regulatory matters and any other information,
whether communicated orally, electronically, in writing or in other tangible
forms concerning how the Protected Parties create, develop, acquire or maintain
their products and marketing plans, target their potential customers and operate
their businesses. The Protected Parties invested, and continue to invest,
considerable amounts of time and money in their process, technology, know-how,
obtaining and developing the goodwill of their customers, their other external
relationships, their data systems and data bases, and all the information
described above (hereinafter collectively referred to as “Confidential
Information”), and any misappropriation or unauthorized disclosure of
Confidential Information in any form would irreparably harm the Protected
Parties. The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Executive during the Executive’s relationship with the Company or its
subsidiaries and affiliates and which shall not be or become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement). Except as required by law or an order of a court
or governmental agency with jurisdiction, the Executive shall not, during the
period the Executive is employed by or providing consulting services to the
Company or its subsidiaries and affiliates or at any time thereafter, disclose
any Confidential Information, directly or indirectly, to any person or entity
for any reason or purpose whatsoever, nor shall the Executive use it in any way,
except in the course of the Executive’s service to, and for the benefit of, the
Protected Parties or to enforce any rights or defend any claims hereunder or
under any other

 

- 7 -



--------------------------------------------------------------------------------

agreement to which the Executive is a party, provided that such disclosure is
relevant to the enforcement of such rights or defense of such claims and is only
disclosed in the formal proceedings related thereto. The Executive shall take
all reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information.

(b) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business (for the purposes of this Agreement, “Business” shall be as
defined in Section 7.3 hereof), as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Company and its subsidiaries and affiliates, whether prepared by the Executive
or otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company and its subsidiaries and affiliates, and the Executive
shall not remove any such items from the premises of the Company and its
subsidiaries and affiliates, except in furtherance of the Executive’s duties
under this Agreement.

(c) It is understood that during the course of his relationship with the
Company, the Executive will promptly disclose to it, and assign to it the
Executive’s interest in any invention, improvement or discovery made or
conceived by the Executive, either alone or jointly with others, which arises
out of the Executive’s service to the Company. At the Company’s request and
expense, the Executive will assist the Company and its subsidiaries and
affiliates during the period of the Executive’s relationship with the Company
under this Agreement and thereafter in connection with any controversy or legal
proceeding relating to such invention, improvement or discovery and in obtaining
domestic and foreign patent or other protection covering the same.

(d) As requested by the Company and at the Company’s expense, from time to time
and upon the termination of the Executive’s relationship with the Company for
any reason, the Executive will promptly deliver to the Company and its
subsidiaries and affiliates, as applicable, all copies and embodiments, in
whatever form, of all Confidential Information in the Executive’s possession or
within his control (including, but not limited to, memoranda, records, notes,
plans, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes and all other materials
containing any Confidential Information) irrespective of the location or form of
such material. If requested by the Company, the Executive will provide the
Company with written confirmation that all such materials have been delivered to
the Company as provided herein.

7.2 Non-Solicitation or Hire. During the Term and for a period of one (1) year
following the termination of the Executive’s employment or consulting services
for any reason (including the expiration of the Term), the Executive shall not
directly or indirectly solicit or attempt to solicit or induce, directly or
indirectly, (a) any party who is a customer of the Company or its subsidiaries
or affiliates, or who was a customer of the Company or its subsidiaries or
affiliates at any time during the relevant period immediately prior to the
relevant date, for the purpose of marketing, selling or providing to any such
party any services or products offered by or available from the Company or its
subsidiaries or affiliates and relating to the Business (as defined in
Section 7.3) or (b) any employee of the Company or any of its

 

- 8 -



--------------------------------------------------------------------------------

subsidiaries or affiliates or any person who was an employee of the Company or
any of its subsidiaries or affiliates during the twelve (12) month period
immediately prior to the date of the Executive’s termination of employment or
consulting services to terminate such employee’s employment relationship with
the Protected Parties in order, in either case, to enter into a similar
relationship with the Executive, or any other person or any entity in
competition with the Business of the Company or any of its subsidiaries or
affiliates.

7.3 Non-Competition. During the Term and for a period of one (1) year following
the termination of the Executive’s employment or consulting services for any
reason (including the expiration of the Term), the Executive shall not, whether
individually, as a director, manager, member, stockholder, partner, owner,
employee, consultant or agent of any business, or in any other capacity, other
than on behalf of the Company or a subsidiary or affiliate, organize, establish,
own, operate, manage, control, engage in, participate in, invest in, permit his
name to be used by, act as a consultant or advisor to, render services for
(alone or in association with any person, firm, corporation or business
organization), or otherwise assist any person or entity that engages in or owns,
invests in, operates, manages or controls any venture or enterprise, which
engages or proposes to engage in the coated paper business anywhere in the world
(the “Business”). Notwithstanding the foregoing, nothing in this Agreement shall
prevent the Executive from owning for passive investment purposes not intended
to circumvent this Agreement, less than five percent (5%) of the publicly traded
common equity securities of any company engaged in the Business (so long as the
Executive has no power to manage, operate, advise, consult with or control the
competing enterprise and no power, alone or in conjunction with other affiliated
parties, to select a director, manager, general partner, or similar governing
official of the competing enterprise other than in connection with the normal
and customary voting powers afforded the Executive in connection with any
permissible equity ownership).

7.4 Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his relationship with the Company or its subsidiaries and affiliates are
the sole property of the Company and its subsidiaries and affiliates (“Company
Property”). During the Term, and at all times thereafter, the Executive shall
not remove, or cause to be removed, from the premises of the Company or its
subsidiaries or affiliates, copies of any record, file, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Company or its subsidiaries or affiliates, except in furtherance
of his duties under the Agreement. When the Executive’s relationship with the
Company terminates, or upon request of the Company at any time, the Executive
shall promptly deliver to the Company all copies of Company Property in his
possession or control.

8. Remedies; Specific Performance. The Parties acknowledge and agree that the
Executive’s breach or threatened breach of any of the restrictions set forth in
Section 7 will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to equitable relief, including specific performance
and injunctive relief as remedies for any such breach or threatened or attempted
breach. The Executive hereby consents to the grant of an injunction (temporary
or otherwise) against the Executive or the entry of any other court order
against the Executive prohibiting and enjoining him from violating, or directing
him to comply with any provision of Section 7. The Executive also agrees that
such remedies shall be in addition to any

 

- 9 -



--------------------------------------------------------------------------------

and all remedies, including damages, available to the Protected Parties against
him for such breaches or threatened or attempted breaches. In addition, without
limiting the Protected Parties’ remedies for any breach of any restriction on
the Executive set forth in Section 7, except as required by law, the Executive
shall not be entitled to any payments set forth in Section 5.2 hereof if the
Executive breaches the covenants applicable to the Executive contained in
Section 7.

9. Location. The principal place of the Executive’s employment shall be at the
Company’s headquarters.

10. Other Provisions.

10.1 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid, and shall be deemed given when so delivered
personally, telegraphed, telexed, or sent by facsimile transmission or, if
mailed, four (4) days after the date of mailing, as follows:

(a) If the Company, to:

NewPage Corporation

Courthouse Plaza N.E.

Dayton, Ohio

Attention: Board of Directors

With copies to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention:            Stuart D. Freedman, Esq.

Telephone:          212-756-2000

Fax:                     (212) 593-5955

(b) If the Executive, to the Executive’s home address reflected in the Company’s
records.

10.2 Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Consulting Agreement.

10.3 Disclosure. During the Consulting Term, the Executive shall disclose
immediately to the Company the existence of any relationship between the
Executive and any other entity that creates or may create a conflict of interest
that may affect the independent professional judgment of the Executive in
carrying out his duties under this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

10.4 Representations and Warranties by Executive. The Executive represents and
warrants that he is not a party to or subject to any restrictive covenants,
legal restrictions or other agreements in favor of any entity or person which
would in any way preclude, inhibit, impair or limit the Executive’s ability to
perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.

10.5 Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder. This Agreement and all compensation
derived therefrom are intended not to constitute compensation deferred under a
nonqualified deferred compensation plan as contemplated in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Accordingly,
notwithstanding any other provision of this Agreement, the provisions of this
Agreement will be interpreted consistent with the preceding sentence, and the
Agreement may be modified to the minimum extent necessary, as agreed upon by the
Company and the Executive, to comply with the requirements of Section 409A of
the Code and the regulations promulgated thereunder.

10.6 Governing Law and Venue.

(a) This Agreement shall be governed and construed in accordance with the laws
of the State of New York applicable to agreements made and not to be performed
entirely within such state, without regard to conflicts of laws principles.

(b) The parties agree irrevocably to submit to the exclusive jurisdiction of the
federal courts or, if no federal jurisdiction exists, the state courts, located
in Dayton, Ohio, for the purposes of any suit, action or other proceeding
brought by any party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any such suit, action, or proceeding, any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by such courts. In addition, the
parties agree to the waiver of a jury trial.

10.7 Assignability by the Company and the Executive. This Agreement, and the
rights and obligations hereunder, may not be assigned by the Parties without
written consent signed by the Parties; provided, however, that the Company may
assign its rights and/or obligations described herein to the successor of the
business of the Company.

 

- 11 -



--------------------------------------------------------------------------------

10.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

10.9 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.

10.10 Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. The Executive acknowledges that the restrictive covenants contained
in Section 7 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.

10.11 Judicial Modification. If any court determines that any of the covenants
in Section 7, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.

10.12 Tax Withholding. The Company or other payor is authorized to withhold from
any benefit provided or payment due hereunder, the amount of withholding taxes
due any federal, state or local authority in respect of such benefit or payment
and to take such other action as may be necessary in the opinion of the Holding
Board to satisfy all obligations for the payment of such withholding taxes.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

EXECUTIVE

/s/ Mark A. Suwyn

Mark A. Suwyn NEWPAGE CORPORATION By:  

/s/ Douglas K. Cooper

Name:   Douglas K. Cooper Title:  

Vice President, General Counsel and

Secretary

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM EMPLOYMENT GENERAL RELEASE

For good and valuable consideration, receipt whereof is hereby acknowledged,
Mark A. Suwyn (“Executive”), individually and on behalf of his respective heirs,
executors, administrators, representatives, agents, attorneys and assigns (the
“Executive Releasor”), hereby irrevocably, fully and unconditionally releases
and forever discharges NewPage Corporation, (the “Company”) and its affiliated
companies, parents, subsidiaries, predecessors, successors, assigns, divisions,
related entities and all of their present employees, officers, directors,
trustees, shareholders, members, partners (as applicable), agents, investors,
attorneys and representatives (the “Company Released Parties”), from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever which the Executive Releasor, has, or may hereafter have against the
Company Released Parties or any of them arising out of or by reason of any
cause, matter or thing whatsoever from the beginning of the world to the date
hereof, including without limitation any and all matters relating to employment
with the Company and its subsidiaries or affiliates, and the cessation thereof,
and all matters arising under any federal, state or local statute, rule or
regulation or principle of contract law or common law, including but not limited
to the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq.,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Fair Labor
Standards Act, 29 U.S.C. § 201 et seq., the Family and Medical Leave Act of
1993, 29 U.S.C. § 2601 et seq. and applicable labor and employment laws of the
states of New York and Ohio. Notwithstanding the foregoing, the Executive’s
release described herein shall be subject to the Company’s compliance with its
obligations under Section 5.2 of the Employment Agreement between the Company
and the Executive, dated as of April     , 2006 (the “Employment Agreement) and
nothing contained herein shall release the Company Released Parties from any
obligations under any agreement relating to the grant, holding or disposition of
equity, including, without limitation any equity purchase and/or any
equityholders agreements. Notwithstanding the foregoing, Executive does not
release and shall retain any claim (i) for indemnification and defense pursuant
to the charter documents and bylaws of the Company or any Company Released
Party, and (ii) under any insurance coverage available to Executive under any
director’s and officer’s insurance policy or similar policy maintained by the
Company or any Company Released Party.

PLEASE READ CAREFULLY BEFORE SIGNING. THIS DOCUMENT

INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Executive acknowledges that he has been given the opportunity to review and
consider this General Release for twenty-one (21) days from the date he received
a copy. If he elects to sign before the expiration of the twenty-one (21) days,
Executive acknowledges that he will have chosen, of his own free will without
any duress, to waive his right to the full twenty-one (21) day period.

 

- 14 -



--------------------------------------------------------------------------------

Executive may revoke this General Release after signing it by giving written
notice to                     , within seven (7) days after signing it. This
General Release, provided it is not revoked, will be effective on the eighth
(8th) day after execution.

Executive acknowledges that he has been advised to consult with an attorney
prior to signing this General Release.

Executive is signing this General Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this General
Release of his own free will without any duress, being fully informed and after
due deliberation. Executive voluntarily accepts the consideration provided to
him for the purpose of making full and final settlement of all claims referred
to above.

Executive acknowledges that he has not relied on any representations or
statements not set forth in this General Release. Executive will not disclose
the contents or substance of this General Release to any third parties, other
than his attorneys, accountants, or as required by law, and Executive will
instruct each of the foregoing not to disclose the same.

This General Release will be governed by and construed in accordance with the
laws of the State of New York. If any provision in this General Release is held
invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.

IN WITNESS WHEREOF, the Executive, intending to be legally bound hereby, has
executed this General Release as of                          , 200  .

 

EXECUTIVE

 

Name:

 

- 15 -